Citation Nr: 1218003	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  09-39 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for degenerative joint disease.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran served on active duty from May 1979 to September 1985.

These matters come before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2012, the Veteran testified at a personal hearing.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The competent evidence of record does not establish the occurrence of an in-service stressor.

2.  The Veteran has not been diagnosed as having PTSD or any other psychiatric disability.  



CONCLUSION OF LAW

A current psychiatric disorder, to include PTSD, was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011), was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

VA's notice requirements apply to all five elements of a service-connection claim-veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, January 2008 and February 2008 pre-rating letters provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and that he should send the information describing additional evidence or the evidence itself to VA.  The letters also provided notice as to how disability ratings and effective dates are assigned (if service connection is granted), and the type of evidence that impacts these types of determinations, consistent with Dingess.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, private treatment records, and Social Security Administration records.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the Board acknowledges that the Veteran has not been afforded a VA examination; however, as will be discussed in greater detail below, the record does not contain any evidence of a verified in-service stressor or that the Veteran has a current psychiatric disability, including PTSD.  In such circumstances, there is no duty to obtain a medical examination or opinion.  McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Thus, based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.


II. Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and psychosis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th Ed. 1994).

Further relating to claims of service connection for PTSD, in Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth the analytical framework and line of reasoning for determining whether a veteran was exposed to a recognizable stressor during service, which, as discussed above, is an essential element in solidifying a claim for service connection for PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable provisions contained in VA Manual M21-1, the evidence necessary to establish the incurrence of a recognizable stressor during service to support a claim of service connection for PTSD will vary depending on whether the veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  The determination as to whether the veteran "engaged in combat with the enemy" is made, in part, by considering military citations that expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The Court, however, has held that the Board may not rely strictly on combat citations or the veteran's military occupational specialty to determine whether he engaged in combat; rather, other supportive evidence of combat experience may also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat is affirmatively indicated, then the veteran's lay testimony regarding claimed combat- related stressors must be accepted as conclusive as to their actual occurrence and no further development or corroborative evidence will be required, provided that the veteran's testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of such service."  Zarycki, Vet. App. at 98.
Effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010, but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010, because the Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.

If there is no combat experience, or if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran, 6 Vet. App. at 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  Further, an opinion by a mental health professional based on a post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).


III. Legal Analysis

The Veteran asserts that service connection is warranted for PTSD.  The Board, however, finds that the Veteran's claim for service connection fails for two reasons.  
 
First, there is no evidence corroborating the Veteran's in-service stressor.  The Board notes that the Veteran does not allege, and a review of his official military documentation contained in his claims file does not otherwise indicate, that he engaged in combat against enemy forces or was otherwise in fear of hostile military or terrorist activity as contemplated by VA regulations.  Consequently, the evidentiary presumption of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) does not apply.  See VAOPGCPREC 12-99.  Therefore, any alleged stressors in service must be independently verified, i.e., corroborated by objective credible supporting evidence.

Here, the Veteran has reported that his stressor involves almost being killed by a hand grenade in June 1979 while stationed at Ft. Jackson, South Carolina.  According to the Veteran, while he was in basic training, a fellow soldier, "D.D.," pulled a clip from a grenade and then froze in place without throwing it.  He stated that although a drill sergeant rushed to get it and throw it over a wall, it went off while in the air, causing the Veteran and others to have to go the hospital.  

The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., witnessing someone pull a clip from a grenade and then not throw it.).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board, however, finds that the record does not contain any independent evidence that corroborates his statements as to the occurrence of this claimed stressor.  Indeed, in an April 2008 Memorandum, P. J., the JSSRC Coordinator at the Jackson RO made a formal finding as to a lack of information required to corroborate the Veteran's stressors.  According to P.J., it was determined that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the U. S. Army and Joint Services Records Research Center (JSRRC).  Such decision was based on a review of the Veteran's available personnel files and information submitted by the Veteran, including January 2008 and February VA Forms 21-0781.  It was also noted that although requested, the Veteran failed to submit a "buddy statement" on the claimed incident.  Thus, there is no independent evidence corroborating the Veteran's statement as to the occurrence of his claimed stressor.

Second, the Veteran's claim for service connection fails because the evidence of record does not establish that the Veteran has a current PTSD diagnosis.  Indeed, the Veteran's service treatment records do not contain any complaints or findings of psychiatric problems.  Moreover, there has been no evidence submitted subsequent to service demonstrating that the Veteran has or had any psychiatric problems, to include PTSD, at any time.  Significantly, the Board observes that in the April 2008 memorandum regarding the formal finding of a lack of information required to corroborate the Veteran's stressors, it was noted that although requested to do so, the Veteran did not submit evidence showing a diagnosis of PTSD that linked the condition with this military service.  Further, although the Veteran testified that he saw a psychiatrist on one occasion in conjunction with a Social Security claim, he did not expressly state that such examiner actually diagnosed PTSD.  Moreover, a review of the applicable Social Security Administration records does not show that PTSD or any psychiatric disorder was ever diagnosed.  This directly contradicts the Veteran's testimony.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  

Although the Veteran has indicated that it is his belief that he currently has a psychiatric disorder, in the form of PTSD, he has not been shown to have the requisite training or credentials needed to ascertain whether he currently has a psychiatric disorder, to include PTSD.  The medical evidence does not indicate that the Veteran currently has a psychiatric disorder, to include PTSD.  There have been no objective medical findings of any psychiatric disorder, to include PTSD, in the clinical records associated with the claims folder.  Thus, to the extent that the medical evidence addresses whether the Veteran has a current disability of a psychiatric disorder, to include PTSD, it indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  see Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran has indicated that he currently has a psychiatric disorder, to include PTSD, the medical evidence indicating an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of his claim for VA benefits. 

Thus, for the foregoing reasons, the claim for service connection for a psychiatric disorder, to include PTSD, on a direct or presumptive basis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 C.F.R. § 3.159 (2011).  

A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran asserts that service connection is warranted for degenerative joint disease.  With respect to a current disability, the Veteran has testified that his joints ache all over and that he had been prescribed arthritis pills by a physician.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing joint pain.).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Additionally, a private treatment record dated in January 2008 shows that arthritis, arthralgia, and mild bony deformity of right knee and proximal leg were diagnosed.  With respect to an in-service injury or disease, service treatment records dated between 1979 and 1983 show that the Veteran complained of, and sought treatment for, bilateral knee and leg symptomatology.  The Veteran has also contended that his arthritis is due to exposure to cold weather during his two tours in Germany.  His service personnel records indeed show that he had oversea service in Germany between 1979 and 1982 and 1984 and 1986.

Despite the evidence of record and the Veteran's contentions, the Board observes that he has not been afforded a VA examination with opinion to determine the nature and etiology of his claimed degenerative joint disease.  The Board finds that such an examination and opinion is necessary in order to properly adjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for arthritis.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.  

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of his degenerative joint disease disability.  The claims folder must be made available to the examiner for review in connection with the examination.

* The examiner should identify all joints which are affected by degenerative joint disease/arthritis.

* The examiner should be requested to furnish an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current degenerative joint disease is etiologically related to any incident in service, to include his documented complaints of knee and leg pain between 1979 and 1983.

* The examiner must provide a rationale for any opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so.

3.  Following completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


